Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 07/16/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claim 15 have been newly added and Claims 1-15 are currently pending and being examined.
The 112 second rejection from the previous rejection is withdrawn in response to the claim amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legett (USPN 5,618,166).
In reference to independent claim 1, Legett discloses a pump assembly (all of fig 1-3) comprising: a rotary or reciprocating power positive displacement pump (col 3, lines 15-16 disclose “A preferred embodiment of the pump cartridge 2, incorporating an axial flow pumping arrangement, is shown in FIG. 3”), said pump containing an inlet (31, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Atkins (USPN 5,688,076) in view of Pawlowski (USPN 5,219,274).
In reference to independent claim 11, Atkins teaches a method of pumping a hydrocarbon fluid (col 11, lines 3-6 specifically discloses “As depicted in FIG. 6, the double diaphragm pneumatic transfer pump 78 delivers the contaminated liquid phase from the secondary air-water separator 23 to the influent 86 of an oil-water separating fractionation tank 90.”; col. lines 61-65 specifically discloses “The size of the provided compartments 103, 104, 150, 105 and spacing of provided weirs 100, 101, 102 are designed in accordance with expected flow rates in order to result in appropriate retention time for phase separation of hydrocarbons present in the contaminated liquid phase”) comprising the following steps: 
providing an air-driven rotary or reciprocating positive displacement pump (col. 10, lines 21-23 specifically discloses “The double diaphragm pneumatic transfer pump 78 is air-operated by a provided industrial air compressor 27”; 78, fig 9 is disclosed as a diaphragm pump which is a reciprocating positive displacement pump); 
providing an air-supply (from compressor 27, fig 9) in fluid communication with the pump (78), to drive the pump (col. 10, lines 21-23 specifically discloses “The double diaphragm pneumatic transfer pump 78 is air-operated by a provided industrial air compressor 27”); 
providing a hydrocarbon fluid to an inlet (inlet of 78) of the pump (col. 11, lines 10-12 specifically disclose “interconnecting hosing 79 is attached for delivery of the contaminated liquid phase to the double diaphragm pneumatic transfer pump 78.”); and 
pumping the hydrocarbon fluid through the pump (78) and out an outlet (outlet of 78) of the pump (col. 11, lines 12-14 “Additional hosing 80 is provided for interconnection of the double diaphragm pneumatic transfer pump 78 to the fractionation tank's influent 86”).  
Atkins does not teach wherein said rotary or reciprocating power positive displacement pump is not a diaphragm pump.
Pawlowski, a similar air driven positive displacement pump that moves fluid with a minimum amount of shear, teaches a rotary or reciprocating power positive displacement pump is not a diaphragm pump (col 4, lines 34-37 disclose “The pumping chambers 25 and 27 including a pair of members such as diaphragms 17 and 19 or pistons (not shown) movable in unison in one direction to decrease the volume of one of the pumping chambers” this cite shows that Atkins, in one embodiment can use pistons rather than diaphragms and the diaphragms are operationally equivalent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the diaphragm pump in Atkins with the piston pump of Pawlowski because diaphragms are susceptible to tearing, holes and breaking in comparison to pistons.
It would have been obvious to one having ordinary skill in the art (at the time the invention was made) before the effective filing date of the claimed invention to include the piston pump as taught by Pawlowski into the device of Atkins because it has been held that a simple substitution of one known element, the piston pump, for another, the diaphragm pump, to obtain predictable results, movement of liquid, was an obvious .




Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Atkins (USPN 5,688,076) in view of Pawlowski (USPN 5,219,274) further in view of Mathers (USPAP 2018/0290878).
In reference to dependent claim 14, Atkins in view of Pawlowski teaches the method of claim 11, however,
Atkins and Pawlowski are silent to
the step of: filtering the hydrocarbon fluid prior to pumping the hydrocarbon fluid through the pump.
Mathers, a similar transfer pump, teaches
further comprising the step of: filtering the hydrocarbon fluid prior to pumping (19 is in the inlet since 12 is disclosed as a centrifugal pump, fig 11) the hydrocarbon fluid through the pump (para 0033 specifically discloses “One or more in-line strainers 19 may be used throughout the system to filter debris and unwanted materials from the product as it flows through the mobile transloading system 10”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the filter configuration of Mathers in the pump of Atkins in view of Pawlowski “to filter debris and unwanted materials from the product as it flows through the” system para 0033; Mathers.  By keeping out debris and 
In reference to dependent claim 15, Atkins in view of Pawlowski and Mathers teaches a pump assembly incorporating the method of claim 11 (the rejection of claim 11 discloses a pump assembly using the method of claim 11).



Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Legett (USPN 5,618,166) in view of McClatchey (USPN 7,549,847).
In reference to dependent claim 2, Legett teaches a pump assembly of claim 1, however
Legett does not teach
wherein said pump is a rotary positive displacement pump containing drive gears, said drive gears sized to have a 3:1 to 4:1 size ratio relative to the respective diameter of each gear.  
McClatchey, a similar transfer pump, teaches
wherein said pump is a rotary positive displacement pump (col. 5, lines 4-5 specifically disclose “the illustrated pump 52 is an internal gear pump driven by rotating a driven shaft 56”) containing drive gears (inside transmission 82), said drive gears sized to have a 3:1 to 4:1 size ratio relative to the respective diameter of each gear (col. 9, lines 23-27 specifically disclose “In the illustrated transmission 82, this gear setting is a 4:1 gear ratio (drive gear to driven gear). With the illustrated pumping assembly 14, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pump and gearing of McClatchey in the pump assembly of Legett in view of Mathers to “enables the pumping of low, medium, and high viscosity fluids with a single pump assembly that is simply, yet sturdily constructed in a cost-efficient manner without sacrificing the portability of the assembly” col. 2, lines 1-4: McClatchey.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Legett (USPN 5,618,166) in view of Everson (USPAP 2005/0111995).
In reference to independent claim 7, Legett teaches a pump assembly (all of fig 1-3) comprising: 
a rotary or reciprocating power positive displacement pump (col 3, lines 15-16 disclose “A preferred embodiment of the pump cartridge 2, incorporating an axial flow pumping arrangement, is shown in FIG. 3”), 
said pump containing an inlet (31, fig 3) and an outlet (26); 
an air motor (21) adapted to be in fluid communication with an air supply (from 12), for driving said pump (col 3, line 34-36 discloses “Compressed air for operating the motor 21 is cleaned by an air filter 28 positioned at the entrance to the motor chamber 19”); and a filter member (35) contained within said inlet (35 is placed within 31), for straining a bulk fluid (It has been held that the recitation with respect to the manner in 
Legett is silent to
an oiler adapted to be in fluid communication with said air supply; 
Everson, a similar pneumatically powered tool, teaches
an oiler (225, fig 10) adapted to be in fluid communication with said air supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oiler of Everson in the pump of Atkins “to reduce the likelihood of freezing up of equipment due to temperature drop from expansion of the CO.sub.2 as the system is operated” para 0042; Everson.

In reference to dependent claim 3, Legett teaches the pump assembly of claim 1, however
Legett does not teach
an oiler adapted to be in fluid communication with said air motor, for injecting oil into said air supply.  
Everson, a similar pneumatically powered tool, teaches
an oiler (225, fig 10) adapted to be in fluid communication with said air motor (motor that provides the physical power to the tool), for injecting oil into said air supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool” Everson discloses using an in-line oiler to provide oil injection to the air to the tool). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oiler of Everson in the pump of Legett “to reduce the likelihood of freezing up of equipment due to temperature drop from expansion of the CO.sub.2 as the system is operated” para 0042; Everson.

In reference to dependent claim 4, Legett teaches the pump assembly of claim 1, however
Legett does not teach
an oiler adapted to be in fluid communication with said air motor, for injecting an oil and/or fuel antifreeze mixture into said air supply.
Everson, a similar pneumatically powered tool, teaches
an oiler (225, fig 10) adapted to be in fluid communication with said air motor (motor that provides power to the tool), for injecting an oil and/or fuel antifreeze mixture into said air supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool” Everson discloses using an in-line oiler to provide oil or antifreeze injection to the air to the tool).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oiler of Everson in the pump of Legett “to reduce the likelihood of freezing up of equipment due to temperature drop from expansion of the CO.sub.2 as the system is operated” para 0042; Everson.
In reference to dependent claim 8, Legett in view of Everson teaches the pump assembly of claim 7, Everson further teaches a composition containing oil (oiler 225, fig 10 contains oil), said composition contained within said oiler (225, fig 10) and adapted to be in fluid communication with said air supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool”).


Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Legett (USPN 5,618,166) in view of Williams (USPN 8,033,339).
In reference to dependent claim 5, Legett teaches the pump assembly of claim 1, however
Legett does not teach
a first inlet hose coupled to said inlet, wherein said first inlet hose has a first diameter, and said inlet has a second diameter, and the size ratio of the first diameter to the second diameter ranges from 1:1 to 1:5.
Williams, a similar transfer pump, teaches
a first inlet hose (L2, fig 3) coupled to said inlet (inlet to F4), 
wherein said first inlet hose has a first diameter (2 ½”), and 
said inlet has a second diameter (3”; col. 4, lines 37-40 specifically disclose “an inlet attachment FS (such as a 3 inch pipe with mating for a 21/2 inch hose”; ; col 2, line 62-67 specifically discloses “It might be noted at the outset that frequently water is supplied from a reservoir outlet to a pump, and from a pump to a facility conduit, using manifolds and a plurality of hoses, rather than using just one large line or hose. The use of a plurality of hoses makes the system more amendable to human handling” Williams specifically discloses using hoses between connections) suitable for attaching to a suction side around-the-pump line L2”), and 
the size ratio of the first diameter (diameter of L2) to the second diameter (diameter from the fitting FS to the suction manifold to the left of P) ranges from 1:1 to 1:5 (the size ratio of L2 to inlet of F4 is 1:1.2 falling within the claimed range, since FS is disclosed as a 3” fitting on either side and 2 ½” tees off it the ratio is 1:1.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet configuration of Williams in the pump assembly of Legett so the operator “could avoid the cost and loss of time involved in having to bring to a hazard a pump specially fitted” col. 1, lines 61-62. By being able to attach to multiple sizes, different fluid sources and lines can be accessed.  Furthermore, as can be seen clearly in fig. 3 the use of this piping allows fluid to be pumped from multiple sources.

In reference to dependent claim 6, Legett teaches the pump assembly of claim 5, however
Legett does not teach
further comprising a second inlet hose, wherein said inlet is coupled to said inlet hose, and, wherein said second inlet hose as a third diameter, and the size ratio of the third diameter to the second diameter ranges from 1:1 to 1:1.5.  
Williams, a similar transfer pump, teaches
further comprising a second inlet hose (HO, fig 3), 
wherein said inlet (inlet to F4) is coupled to said inlet hose (3”; col. 4, lines 37-40 specifically disclose “an inlet attachment FS (such as a 3 inch pipe with mating for a 21/2 inch hose; col 2, line 62-67 specifically discloses “It might be noted at the outset that frequently water is supplied from a reservoir outlet to a pump, and from a pump to a facility conduit, using manifolds and a plurality of hoses, rather than using just one large line or hose. The use of a plurality of hoses makes the system more amendable to human handling” Williams specifically discloses using hoses between connections), and, 
wherein said second inlet hose (HO, fig 3) as a third diameter (3”), and 
the size ratio of the third diameter (diameter of HO) to the second diameter (diameter from the fitting FS to the suction manifold to the left of P) ranges from 1:1 to 1:1.5 (the size ratio of HO to inlet of F4 is 1:1 falling within the claimed range, since FS is disclosed as a 3” fitting on either side the ratio is 1:1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet configuration of Williams in the pump assembly of Legett so the operator “could avoid the cost and loss of time involved in having to bring to a hazard a pump specially fitted” col. 1, lines 61-62. By being able to attach to multiple sizes, different fluid sources and lines can be accessed.  Furthermore, .


Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Atkins (USPN 5,688,076) in view of Pawlowski (USPN 5,219,274) further in view of Everson (USPAP 2005/0111995).
In reference to dependent claim 12, Atkins in view of Pawlowski teaches the method of claim 11, however,
Atkins and Pawlowski does not teach 
providing an oiler containing an oily composition in fluid communication with the air- supply; and injecting the composition into the air supply.
Everson, a similar pneumatically powered tool, teaches
providing an oiler (225, fig 10) containing an oily composition in fluid communication with the air- supply; and injecting the composition into the air supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool” Everson discloses using an in-line oiler to provide oil composition to the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oiler of Everson in the pump of Atkins in view of Pawlowski “to reduce the likelihood of freezing up of equipment due to 

In reference to dependent claim 13, Atkins in view of Pawlowski teaches the method of claim 11, however,
Atkins and Pawlowski does not teach 
providing an oiler containing a composition containing an oil and/or a fuel antifreeze, in fluid communication with the air-supply; and injecting the composition into the air-supply.  
Everson, a similar pneumatically powered tool, teaches
providing an oiler (225, fig 10) containing a composition containing an oil and/or a fuel antifreeze, in fluid communication with the air-supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool” Everson discloses using an in-line oiler to oil composition to the tool); and injecting the composition into the air-supply (Everson specifically discloses providing the lubricant “to the tool”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oiler of Everson in the pump of Atkins in view of Pawlowski “to reduce the likelihood of freezing up of equipment due to temperature drop from expansion of the CO.sub.2 as the system is operated” para 0042; Everson.





Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Legett (USPN 5,618,166) in view of Everson (USPAP 2005/0111995) further in view of Dennis (USPN 1,896,291).
In reference to dependent claim 9, Legett in view of Everson teaches the pump assembly of claim 7, Everson further discloses a composition containing oil or fuel antifreeze (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool”), said composition contained within said oiler (225, fig 10) and adapted to be in fluid communication with said air supply (oiler 225 feeds oil or antifreeze to the tool thru its air supply), however
Legett does not teach
oil and antifreeze.
Dennis, an antifreeze composition, teaches
oil and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mixture of Dennis in the pump assembly of Legett and Everson “which may be inexpensively produced and which will give complete satisfaction” lines 10-11; Dennis.
In reference to dependent claim 10, Legett in view of Everson teaches the pump assembly of claim 9, Dennis further discloses a composition wherein said oil and fuel antifreeze are provided as a mixture at about a 50:50 volumetric percent ratio (lines 12-18 specifically disclose “The present anti-freeze preparation comprises a mixture of filtered crank-case oil or drainings, kerosene and oil of peppermint. The ingredients enumerated are preferably taken in the proportions of 50% crank-ease oil or drainings, 49% kerosene and 1% essence of peppermint” kerosene is a form of “fuel antifreeze”).  

Response to Arguments
Applicant's arguments filed on 07/16/2020 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        /DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746